UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-7728


UNITED STATES OF AMERICA,

                Petitioner – Appellee,

          v.

HERBERT OVERTON,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:11-hc-02183-BR)


Submitted:   August 21, 2012                 Decided:   August 23, 2012


Before WILKINSON, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey A. Phipps, STACY A. PHIPPS, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker, David T. Huband, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Herbert     Overton   appeals          the    district   court’s      order

committing him to the custody of the Attorney General under 18

U.S.C. § 4246 (2006).          Overton asserts that the district court

erred in concluding that he posed a substantial risk of danger

to others as a result of his mental disorder.                       Finding no error,

we affirm.

              After a hearing, the district court found by clear and

convincing evidence that Overton “is presently suffering from a

mental disease or defect as a result of which his release would

create a substantial risk of bodily injury to another person or

serious damage to property of another.” 18 U.S.C. § 4246(d).

Our review of the record leads us to conclude that the district

court   did    not   clearly   err       in       finding   that   Overton    met     this

standard.      United States v. LeClair, 338 F.3d 882, 885 (8th Cir.

2003)     (stating      standard    of    review);          see    United    States    v.

Robinson, 404 F.3d 850, 856 (4th Cir. 2005); see also United

States v. Harvey, 532 F.3d 326, 336-37 (4th Cir. 2008) (stating

that a finding is clearly erroneous “when, although there is

evidence      to   support   it,    the       reviewing       court    on   the   entire

evidence is left with the definite and firm conviction that a

mistake    has     been    committed”)        (internal       quotation      marks    and

citation omitted).



                                              2
            Accordingly,     we   affirm    the   order   of    the   district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately     presented     in   the    materials

before   the   court   and   argument     would   not   aid    the   decisional

process.



                                                                       AFFIRMED




                                      3